Case 3:19-cv-00109-JHM-CHL Document 1-2 Filed 02/14/19 Page 1 of 6 PageID #: 9




                        Exhibit A
      Case 3:19-cv-00109-JHM-CHL Document 1-2 Filed 02/14/19 Page 2 of 6 PageID #: 10




 ACC-105
 Rev. 1-07
                        Doc. Code: CI                                              Case No.   1_9.040448
 Page 1 of 1                                                                       Court      17 Circuit   n District
 Commonwealth of Kentucky
 Court of Justice www.courts.ky.gov                                                County     Jelerson
 CR 4.02; CR Official Form 1

                                                                                                         PLAINTIFF

      GARY DAILY     ET AL


      3504 RROOKLINE
      JEFFERSONVILLE                       Indiana                    47130
VS.
                                                                                                         DEFENDANT
      ZEON CHEMICALS LIMITED PARTNERSHIP


      4100 BELLS LANE
      LOUISVILLE                          Kentucky                    40211



Service of Process Agent for Defendant:
REGISTERED AGENT SOLUTIONS, INC.
828 ALLEN ROAD
SUITE 219
LEXINGTON                                                                   Kentucky                 40504
THE COMMONWEALTH OF KENTUCKY
TO THE ABOVE-NAMED DEFENDANT(S):

         You are hereby notified a legal action has been filed against you in this Court demanding relief as shown on
the document delivered to you with this Summons. Unless a written defense Is made by you or by an attorney on
your behalf within 20 days following the day this paper is delivered to you, judgment by default may be taken against you
for the relief demanded in the attached Complaint.

        The name(s) and address(es) of the party or parties demanding relief againAt you are shown on the document
delivered to you with this Summons.
                                                              DAVID L NfCHOL N, ERK
Date:          JAN 2 3 2019,                                                                                  Clerk
                                                         By:                                  tiA                  D.C.




                                                   Proof of Service
      This Summons was served by delivering a true copy and the Complaint (or other initiating document) to:

      this      day of                      2
                                                               Served by:
                                                                                                               Title
Case 3:19-cv-00109-JHM-CHL Document 1-2 Filed 02/14/19 Page 3 of 6 PageID #: 11




                                   COMMONWEALTH OF KENTUCY
                                    JEFFERSON CIRCUIT COURT
                                       DIVItg non                   40
                                                               --
    GARY DAILY ET AL                                                          PLAINTIFFS

                                                                           JEFFERSC.44 Cnot r,T onuRT
    VS.                                       COMPLAINT                         DIViStON NSNr- ea)

     ZEON CHEMICALS LIMITED PARTNERSHIP                                       DEFENDANT
    (Serve: Reestered Agent Solutions, Inc.
    828 Lane Allen Road
    Suite 219
    Lexington, KY 40504)
                                             ***   ***   ***



               Comes the Plaintiffs, by Counsel, and for their cause of action against the

    Defendant, states as follows:

          1.    At all times relevant hereto, Plaintiffs were non-exempt employees of Defendant

   Zeon Chemicals Limited Partnership, a Delaware Corporation/Partnership with its

   principal office located in Louisville, Kentucky, which was authorized to

   conduct business within the Commonwealth of Kentucky (hereinafter referred to as

   "Zeon"). At said times, Gary Daily resided at 3505 Brookline, Jeffersonville, Indiana.

   47130, Thomas Oehler, resided at 245 Shawn Lane, Ekron, KY 40117, Karl N. Smith,

   Jr., resided at, 2804 S. Boston Pcldn Road, Pekin, IN 47165, Kimberly K. Tale, resided at

    786 Rose Avenue, Jeffersonville, IN 47130, Brian Lee Philpott, resided at 440 North

    Parklinc Drive, New Albany. IN 47150, Nathan Tanner, resided at 1606 Clearview Drive,

   Louisville, KY 40222, Stephen Bauer, resided at 1310 E. Walford Dr., Jeffersonville, IN

   47130, William Roger Bennett, resided at 200 Fugate Lane, Shepherdsville, KY 40165,

   Kevin Robertson, resided at 5524 Harmony Woods, Memphis, IN, 47143, Gregory
Case 3:19-cv-00109-JHM-CHL Document 1-2 Filed 02/14/19 Page 4 of 6 PageID #: 12




   Dennis Kessel, resided at 9211 Wanlou Drive, Louisville, KY 40272, Raymond Catlett,

   resided at 25 Laura Lane, Bedford, KY 40006, Todd G. Robertson, resided at 330

   Autumn Glen Drive, Mount Washington, KY 40047, James E. Clark, resided at 603

   Overlook Road, Louisville, KY 40229, Thomas Baker, resided at 168 Plentiful Place,

   Shepherdsville, ICY 40165, Jason L. Moore, resided at 5806 Grande' Blvd., Louisville,

   KY 40258, Alex E. Bower, resided at 137 Pallow Circle, Georgetown, ICY 40324,

   Matthew Hardin, resided at 164 Edgewood Lane, Jeffersonville, IN 47130, Tracy Lee

   Doty, resided at 312 North Nicole Lane, Scottsburg, IN 47170, Mark H. Basham, resided

   at 976 Cottonwood Dr., Clarksville, IN 47129, Chad Sexton, resided at 9209 Fenimore

   Avenue, Louisville, KY 40272, Zach Raymer, resided at 512 Chippewa Dr.,

   Jeffersonville IN, 47130, Eric Michael Settle, resided at 9808 Sunkist Way, Louisville,

   KY 40272, James Whiffed, resided at 4426 Pinnacle View Place, Louisville, KY 40272,

   Ricky Hodge, 287 Church St, Lebanon Junction, KY, 40150, and Troy Tingle, 10307

   Ranch Dr., Louisville, KY 40272. All of the Plaintiffs were employees of Zeon from on

   or before January 1, 2014, and to the present, excepting Plaintiffs Gary Daily and

   Thomas Oehler, Daily having left the employment of Zeon on or about December 1,

   2017, and Thomas Oehler who left the employment of Zeon on or about June 22, 2018,

   and Zack Raymer who began employment with Zeon on or about August 1, 2015.

          2.    At all times relevant hereto, Plaintiffs were non-exempt employees of

   Defendant Zeon.

          3.      Except as noted above in paragraph 1, from and after approximately

   January 1, 2014 to the present, Plaintiffs were required by Zeon to work at their

   Louisville, Kentucky, Jefferson County location on a regular basis and to work overtime
Case 3:19-cv-00109-JHM-CHL Document 1-2 Filed 02/14/19 Page 5 of 6 PageID #: 13




    in excess of 40 hours a week, and during said times Zeon failed to fairly pay to Plaintiffs

    wages and overtime pay on a daily basis. Plaintiffs were required for the convenience of

   Zeon to report to work and clock-in and clock-out, but during said times were not paid

    for all of such times for their work. Plaintiffs were at times required to work even after

   they had clocked-out, and/or were required to be present at the Zeon location for the

   convenience of Zeon, and during said times were not paid for all of such times for their

   work.

           4.     The amount of the unpaid wages and overtime exceeds the minimum

   jurisdiction of this Court. This Court has jurisdiction over these claims pursuant to KRS

   Chapter 337.

      •    5.     The actions of Zeon violated KRS Chapter 337 regarding payment by

   employers to employees for their wages and overtime compensation

           6.      The actions of Zeon violated KRS Chapter 337 regarding payment by

   employers to employees for their wages and overtime compensation, entitling Plaintiffs

   to compensation for their wages and overtime, and further entitling Plaintiffs to

   liquidated damages and Attorney fees, due to a willful violation of the Kentucky law and

   due to a lack of good faith giving rise to said omissions to fairly compensate Plaintiffs.

           WHEREFORE, Plaintiffs prays for the following:

           (a)     Damages in an amount to be determined by the Court;

           (b)     Costs and expenses herein;

           (c)     Attorneys fees;

           (d)     Liquidated damages; and

           (e)     Any and all other relief to which the Plaintiffs may appear entitled.
Case 3:19-cv-00109-JHM-CHL Document 1-2 Filed 02/14/19 Page 6 of 6 PageID #: 14




                                       w.         2-ficr
                                       Nevitt Law Office
                                       KBA # 1408
                                       600 East Main Street
                                       Suite 100
                                       Louisville, Kentucky 40202
                                       (502) 736-3600
                                       Fax (502) 736-3606
                                       kennevitt4hotmail.corn
                                       Counsel for Plaintiffs
